Kincheloe, Judge:
This appeal to reappraisement has been submitted for decision upon an oral stipulation of counsel for the parties hereto to the effect that the export value of the involved merchandise is the appraised value, less the charges indicated by the appraiser as nondutiable, plus the charge for trucking from Uman to Progreso amounting to M$162.04, and that there was no higher foreign value.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value is the appraised value, less the charges indicated by the appraiser as nondutiable, plus the charge for trucking from Uman to Progreso amounting to M$162.04.
Judgment will be rendered accordingly.